Citation Nr: 0519282	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  99-15 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from June 29, 1974, to 
August 14, 1974.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a June 1999 rating decision 
rendered by the Togus, Maine, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

Following remand of the case by the Board in November 2000, 
the RO issued a rating decision in January 2002 that awarded 
service connection for chronic adjustment disorder with mixed 
anxiety and depressed mood.  However, service connection for 
PTSD was denied by the Board in September 2002.  

Thereafter, the veteran appealed the denial of service 
connection for PTSD to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2005, the Court issued an 
Order vacating the Board's prior decision and remanding the 
case to the Board for further consideration.  


REMAND

The veteran asserts that he currently has PTSD that resulted 
from traumatic events during his active military service.  
The Board finds that there is ambiguity in the record 
concerning the appropriate diagnosis of the veteran's present 
acquired psychiatric disorder.  

The veteran's private physician, Dr. Chester C. Suske, opined 
that the veteran had PTSD associated with incidents that 
occurred while he was in basic training.  This included 
alleged abuse by a drill instructor to include physical and 
verbal abuse.  Similarly, treatment records from Midcoast 
Medical, P.A., dated from December 2002 to February 2005 show 
that the veteran had diagnoses of PTSD and major depressive 
disorder.  The veteran reported a history of an abusive drill 
instructor and knee injury that was not appropriately 
treated.  However, the veteran also acknowledged that he was 
physically injured and became disabled in 1980 following a 
motor vehicle accident.  The opinions by Dr. Suske and 
Midcoast Medical appear to be based on the veteran's 
recitation of history.  The evidence does not show that these 
opinions are based on included a review of the veteran's 
service medical records or any other related documents which 
would have enabled the formation of an opinion on an 
independent basis.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  

Also of record is the report of an October 2001 VA 
examination that included a review of the veteran's claims 
folder.  This examination resulted in a diagnosis of 
adjustment disorder with mixed anxiety and depressed mood.  
It was felt that the veteran did not meet the formal 
diagnostic criteria for PTSD.  However, in its March 2005 
order, the Court questioned the medical opinion proffered as 
it was unclear whether the VA psychologist understood or 
considered the fact that a stressor did not need to be "life 
threatening" to satisfy the DSM-IV criteria.  

In light of the foregoing, on remand, the veteran should be 
afforded a new VA psychiatric examination that conforms to 
the DSM-IV that included a review of the veteran's medical 
history and claims folders.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  The RO should schedule the veteran 
for a VA psychiatric examination by a 
board of two psychiatrists to determine 
the current nature of the veteran's 
acquired psychiatric disorder(s) and any 
relationship to active service.  The 
claims folders must be made available to 
and reviewed by the examiners before 
completion of the examination report.  

The psychiatrists should specifically 
discuss all of the previously diagnosed 
psychiatric conditions and should 
reconcile the various diagnoses.  A 
diagnosis of PTSD should be confirmed or 
ruled out.  If a diagnosis of PTSD is 
warranted, the psychiatrists should 
identify the stressor(s) upon which the 
diagnosis is predicated.  Consideration 
of all pertinent provisions of DSM-IV 
must be evidenced in the discussion of 
stressors, as appropriate to this claim.

The supporting rationale for each opinion 
expressed must also be provided. 

2.  The RO should then review the claims 
folders to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  In addition, the 
RO should undertake any other development 
it determines to be indicated.

3.  After completion of all of the 
necessary development, the RO should 
adjudicate the issue on appeal based on a 
de novo review of the pertinent evidence 
and without regard to any prior 
adjudication of the claim.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



